Exhibit AGREEMENT AND PLAN OF MERGER Among LINEAGE POWER HOLDINGS, INC., LINEAGE POWER OHIO MERGER SUB, INC. and PECO II, INC. Dated as of February 18, 2010 TABLE OF CONTENTS ARTICLE 1 THE MERGER 2 1.1 The Merger. 2 1.2 Closing. 2 1.3 Effective Time. 2 1.4 Effect of the Merger. 2 1.5 Articles of Incorporation; Code of Regulations. 2 1.6 Directors and Officers. 2 1.7 Meeting of Shareholders to Adopt this Agreement and the Merger. 2 ARTICLE 2 CONVERSION OF SECURITIES IN THE MERGER 4 2.1 Conversion of Securities. 4 2.2 Payment for Securities; Surrender of Certificates 4 2.3 Dissenting Shares. 6 2.4 Treatment of Options; Restricted Stock; Stock Plans 7 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 3.1 Organization and Qualification; Subsidiaries. 8 3.2 Capitalization. 9 3.3 Authority. 10 3.4 No Conflict. 11 3.5 Required Filings and Consents. 11 3.6 Permits; Compliance With Law. 12 3.7 SEC Filings; Financial Statements. 12 3.8 Internal Controls; Sarbanes-Oxley Act. 14 3.9 Brokers. 14 3.10 No Undisclosed Liabilities. 15 3.11 Absence of Certain Changes or Events. 15 3.12 Employee Benefit Plans and Employee Matters. 15 3.13 Contracts; Indebtedness. 22 3.14 Litigation. 24 3.15 Environmental Matters. 25 3.16 Intellectual Property 28 3.17 Tax Matters 30 3.18 Insurance. 30 3.19 Properties and Assets. 30 3.20 Real Property. 31 3.21 Opinion of Financial Advisor. 31 3.22 Information in the Proxy Statement. 31 3.23 Required Vote. 31 3.24 Related Party Transactions. 31 3.25 Customers. 32 3.26 Suppliers. 32 i ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 32 4.1 Organization and Qualification. 32 4.2 Authority. 33 4.3 No Conflict. 33 4.4 Required Filings and Consents. 33 4.5 Litigation. 34 4.6 Information in the Proxy Statement. 34 4.7 Sufficient Funds. 34 4.8 Ownership of Merger Sub; No Prior Activities. 34 4.9 Brokers. 34 4.10 Parent Balance Sheet; Debt. 34 ARTICLE 5 COVENANTS 35 5.1 Conduct of Business by the Company Pending the Closing. 35 5.2 Cooperation 38 5.3 Access to Information; Confidentiality. 38 5.4 No Solicitation of Transactions. 39 5.5 Appropriate Action; Consents; Filings. 42 5.6 Certain Notices. 44 5.7 Public Announcements. 44 5.8 Company Options. 44 5.9 Indemnification of Directors and Officers 45 5.10 State Takeover Laws. 46 5.11 Section 16 Matters. 46 5.12 Termination of Benefit Plans 47 5.13 Stockholder Litigation. 47 5.14 Cooperation with Financing. 47 5.15 Powers of Attorney. 48 ARTICLE 6 CONDITIONS TO CONSUMMATION OF THE MERGER 48 6.1 Conditions to Each Party’s Obligation to Effect the Merger. 48 6.2 Conditions to Obligations of Parent and Merger Sub. 48 6.3 Conditions to Obligations of the Company. 49 6.4 Frustration of Closing Conditions. 50 ARTICLE 7 TERMINATION, AMENDMENT AND WAIVER 50 7.1 Termination. 50 7.2 Effect of Termination. 51 7.3 Amendment. 52 7.4 Waiver. 52 ARTICLE 8 GENERAL PROVISIONS 53 8.1 Non-Survival of Representations and Warranties. 53 8.2 Fees and Expenses. 53 ii 8.3 Notices. 53 8.4 Certain Definitions. 54 8.5 Terms Defined Elsewhere. 59 8.6 Headings. 61 8.7 Severability. 61 8.8 Entire Agreement. 61 8.9 Assignment. 61 8.10 Parties in Interest. 61 8.11 Mutual Drafting; Interpretation. 62 8.12 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury. 62 8.13 Counterparts. 63 8.14 Specific Performance. 63 8.15 Tender Offer. 63 8.16 Non-Recourse. 64 iii COMPANY DISCLOSURE LETTER Section 3.1 Organization and Qualification; Subsidiaries Section 3.2 Capitalization Section 3.4 No Conflict Section 3.6 Permits; Compliance with Law Section 3.11 Absence of Certain Changes or Events Section 3.12 Employee Benefit Plans and Employee Matters Section 3.13 Contracts; Indebtedness Section 3.14 Litigation Section 3.15 Environmental Matters Section 3.16 Intellectual Property Section 3.17 Tax Matters Section 3.20 Real Property Section 3.25 Related Party Transactions Section 3.26 Customers Section 3.27 Suppliers Section 5.1 Conduct of Business by the Company Pending the Closing Section 5.3 Transition Working Group Section 5.9 Indemnification of Directors and Officers Section 8.4 Certain Definitions PARENT DISCLOSURE LETTER Section 4.3 No Conflict Section 4.10 Parent Balance Sheet iv AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of February 18, 2010 (this “Agreement”), by and among Lineage Power Holdings, Inc., a Delaware corporation (“Parent”), Lineage Power Ohio Merger Sub, Inc., an Ohio corporation and a wholly-owned Subsidiary of Parent (“Merger Sub”), and PECO II, Inc., an Ohio corporation (the “Company”).All capitalized terms used in this Agreement shall have the meanings assigned to such terms in Section 8.4 or as otherwise defined elsewhere in this Agreement unless the context clearly indicates otherwise. RECITALS WHEREAS, the respective boards of directors of Parent, Merger Sub and the Company have deemed it advisable and in the best interests of their respective corporations and shareholders to consummate the merger of Merger Sub with and into the Company upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, in the Merger, upon the terms and subject to the conditions of this Agreement, each common share, without par value, of the Company will be converted into the right to receive the Merger Consideration; WHEREAS, the respective boards of directors of Parent, Merger Sub and the Company have approved and declared advisable this Agreement and the transactions contemplated hereby, including the Merger; WHEREAS, the Board of Directors of the Company (the “Company Board”) has, upon the terms and subject to the conditions set forth herein, unanimously (i)determined that the transactions contemplated by this Agreement, including the Merger, are fair to and in the best interests of the Company and its shareholders and (ii) recommended that the Company’s shareholders adopt this Agreement and the Merger (the “Company Board Recommendation”); WHEREAS, as a condition to and inducement to Parent’s and Merger Sub’s willingness to enter into this Agreement, simultaneously with the execution of this Agreement, certain shareholders of the Company are entering into a voting agreement with
